TABLE OF CONTENTS A Message from the Board of Directors 1 Selected Consolidated Financial Information 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 4 Consolidated Financial Statements 23 Stockholder Information 70 Corporate Information 72 FROM YOUR BOARD OF DIRECTORS Dear Fellow Stockholders, At Citizens, our mission is to utilize our resources, and platform as a strong and secure financial institution, to satisfy the needs and fulfill the dreams of the customers we serve - and to grow together. We accomplished that in fiscal 2008, along with continuing to deliver solid loan and earnings growth - despite trying economic conditions. We're very pleased with our performance for the year. For fiscal 2008, Citizens Community Bancorp, Inc.'s net income was $1.47 million, or $0.24 per diluted share, up 98.4 percent from net income of $743,000, or $0.11 per diluted share for the prior year. The year-over-year gain came mainly from an increase in net interest income. In addition, fiscal 2007 results included a previously disclosed one-time, after-tax charge of $370,000 ($610,000 pre-tax) taken in the first quarter of that year. Excluding the charge, the Company would have reported fiscal 2007 net income of $1.1l million, or $0.17 per diluted share. Our total assets in fiscal 2008 increased by $94.0 million, or 24.3 percent, to $480.0 million at September 30, 2008. The growth was primarily due to a $48.5 million increase in loans receivable, of which $9.1 million came from our new Wal-Mart in-store branches. Also, as part of the asset increase, we had a $17.7 million increase related to our acquisition of three Wal-Mart Supercenter branches from American National Bank.We're very pleased with the performance of our new Wal-Mart locations and we plan to open six additional Wal-Mart branches in 2009. Looking ahead, our growth strategy will remain consistent with our efforts in 2008 - an approach that has been successful for the Company. For fiscal 2009, we will focus on the following areas: · Expansion in select locations that offer growth potential - in-store locations have provided a solid stream of new checking accounts, deposits and loans; · A continued focus on increasing core deposits; · Rigorous management of our lending portfolio to minimize risk and maximize income-Citizens does not originate any higher risk sub-prime or construction loans; and · Leveraging our experienced and skilled management team to pursue growth targets. Thank you for your belief in our vision and continued support. [signature cut] [signature cut] Richard McHugh James G. Cooley Chairman President, Chief Executive Officer and Director 1 SELECTED CONSOLIDATED FINANCIAL INFORMATION The summary information presented below under "Selected Financial Condition Data" and "Selected Operations Data" for, and as of the end of, each of the years ended September 30 is derived from our audited financial statements.The following information is only a summary and you should read it in conjunction with our financial statements and notes beginning on page 33. September 30, 2008 2007 2006 2005 2004 (In Thousands) Selected Financial Condition Data: Total assets $ 480,036 $ 386,113 $ 283,990 $ 245,707 $ 161,980 Loans receivable, net 368,518 320,027 258,467 217,931 152,376 Other interest-bearing deposits 371 371 959 1,444 Securities available for sale 61,776 39,592 782 2,088 Deposits 297,243 207,734 186,711 177,469 127,976 Total borrowings 110,245 96,446 61,200 36,200 13,500 Stockholders' equity(1) 68,476 78,149 30,082 29,553 19,606 Year Ended September 30, 2008 2007 2006 2005 2004 (In Thousands) Selected Operations Data: Total interest income $ 26,734 $ 19,346 $ 15,311 $ 11,926 $ 9,619 Total interest expense 14,139 8,889 7,221 3,992 2,889 Net interest income 12,595 10,457 8,090 7,934 6,730 Provision for loan losses 721 470 251 414 396 Net interest income after provision for loan losses 11,874 9,987 7,839 7,520 6,334 Fees and service charges 1,352 1,262 1,243 1,160 1,038 Gain on sales of loans, mortgage-backed securities and investment securities 27 Other non-interest income 357 464 387 861 331 Total non-interest income 1,709 1,726 1,657 2,021 1,369 Total non-interest expense 11,101 10,522 8,741 7,806 6,323 Income before taxes 2,482 1,191 755 1,735 1,380 Income tax provision 1,008 448 309 684 543 Net income $ 1,474 $ 743 $ 446 $ 1,051 $ 837 Basic and diluted earnings per share $ 0.24 $ 0.11 $ 0.06 (1) $ 0.18 (1) $ 0.14 (1) (Footnotes on following page) 2 Selected Financial Ratios and Other Data September 30, 2008 2007 2006 2005 2004 Performance Ratios Return on assets (ratio of net income to average total assets) 0.34 % 0.22 % 0.17 % 0.56 % 0.57 % Return on equity (ratio of net income to average equity) 2.00 % 1.09 % 1.50 % 4.87 % 5.47 % Interest rate spread information Average during period 2.44 % 3.07 % 3.28 % 4.28 % 4.50 % End of period 3.11 % 3.05 % 3.11 % 3.92 % 4.59 % Net interest margin 3.02 % 3.77 % 3.54 % 4.19 % 4.70 % Ratio of operating expense to average total assets 2.56 % 3.14 % 3.30 % 4.12 % 4.33 % Ratio of average interest-bearing assets to average interest-bearing liabilities 1.17 % 1.24 % 1.09 % 1.11 % 1.10 % Quality Ratios Non-performing assets to total assets at end of period 0.68 % 0.43 % 0.63 % 0.29 % 0.43 % Allowance for loan losses to non-performing loans 36.62 % 60.92 % 60.07 % 118.26 % 79.51 % Allowance for loan losses to net loans 0.32 % 0.29 % 0.32 % 0.37 % 0.36 % Capital Ratios Equity to total assets at end of period 14.26 % 20.24 % 10.59 % 12.03 % 12.10 % Average equity to average assets 17.04 % 21.42 % 11.26 % 11.40 % 10.46 % Other Data Number of full-service offices 18 12 12 12 9 (1) The formation of Citizens Community Bancorp (the original mid-tier holding company of the Bank) was completed March 29, 2004, the date of closing of the initial public offering.The basic and diluted EPS are presented for the period March 29, 2004, through September 30, 2004.The weighted average number of shares outstanding for this period was 3,038,769 for basic and diluted EPS.Earnings per share were restated to reflect the impact of the second-step conversion and reorganization of the Company, which occurred October 31, 2006. 3 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS General Our results of operations depend primarily on our net interest income.Net interest income is the difference between the interest income we earn on our interest-earning assets, consisting primarily of loans, investment securities and interest-bearing deposits with other financial institutions, and the interest we pay on our interest-bearing liabilities, consisting primarily of savings accounts, money market accounts, time deposits and borrowings.Our results of operations are also affected by our provision for loan losses, non-interest income and non-interest expense.Non-interest expense includes salaries and employee benefits, occupancy, equipment, data processing costs and deposit insurance premiums.Our results of operations also may be affected significantly by general and local economic and competitive conditions, changes in market interest rates, governmental policies and actions of regulatory authorities. Evolution of Business Strategy Citizens Community Bancorp, Inc. ("CCBI") is a Maryland chartered corporation established June 27, 2006, for the purpose of being the stock holding company of Citizens Community Federal upon the conversion of Citizens Community MHC from a mutual to a stock form of organization.Today, public stockholders own 100% of Citizens Community Bancorp, Inc.Citizens Community Federal is a wholly owned subsidiary of Citizens Community Bancorp, Inc. On October 31, 2006, Citizens Community MHC (the "MHC") completed its reorganization into stock form and Citizens Community Bancorp, Inc. (the "Company") succeeded to the business of Citizens Community Bancorp ("CCB"), the MHC's former stock holding company subsidiary.The outstanding shares of common stock of the former mid-tier stock holding company (other than shares held by the MHC which were canceled) were converted into 1,826,380 shares of common stock of the Company.As part of the second-step mutual to stock conversion transaction, the Company sold a total of 5,290,000 shares to eligible depositors of the Bank in a subscription offering at $10.00 per share, including 341,501 shares purchased by the Bank's employee stock ownership plan with funds borrowed from the Company. On March 29, 2004, CCB was formed as a federally chartered holding company for the purpose of acquiring all of the common stock of Citizens Community Federal concurrent with its reorganization and stock issuance plan.In doing so, CCB became the majority-owned subsidiary of Citizens Community MHC, a federally chartered mutual holding company. On July 1, 2005, Community Plus Savings Bank, Rochester Hills, Michigan, was acquired through a merger with and into Citizens Community Federal.At June 30, 2005, Community Plus Savings Bank had total assets of $46.0 million and deposits and other liabilities of $41.8 million, prior to purchase accounting adjustments. Historically, Citizens Community Federal was a federal credit union. Citizens Community Federal accepted deposits and made loans to members who lived, worked or worshiped in the Wisconsin counties of Chippewa and Eau Claire, and parts of Pepin, Buffalo 4 and Trempeleau. Members included businesses and other entities located in these communities, and members and employees of the Hocak Nation. In December 2001, Citizens Community Federal converted to a federal mutual savings bank in order to better serve its customers and the local community through the broader lending ability of a federal savings bank, and to expand its customer base beyond the limited field of membership permitted for credit unions. As a federal savings bank, Citizens Community Federal (the "Bank") has expanded authority in structuring residential mortgage and consumer loans, and it has the ability to make commercial loans, although the Bank does not currently have any immediate plans to commence making commercial loans. The Bank is a federally chartered stock savings institution with 20 full-service offices - nine stand-alone locations and 11 in-store Wal-Mart Supercenter branches. Two of the bank's branches were opened after September 30, 2008.We acquired a branch in Chippewa Falls, Wisconsin, in November 2002, as well as a branch in Mankato, Minnesota, in November of 2003, opened a new branch office in Oakdale, Minnesota, on October 1, 2004, and acquired Community Plus Savings Bank's Lake Orion and Rochester Hills, Michigan, branches on July 1, On January 22, 2008, the Bank signed a letter of intent with Wal-Mart to open seven branches during 2008 in Wal-Mart Supercenters in Wisconsin and Minnesota.
